FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                 October 4, 2011
                                  TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                   Clerk of Court

 DARRICK ALEXANDER,

          Plaintiff-Appellant,

 v.

 CHRISTOPHER FOEGEN #95056,
                                                       No. 11-1268
 Denver Police; GERRY WHITMAN,
                                            (D.C. No. 10-CV-01993-LTB-MEH)
 Denver Police Chief; JOHN LAMB,
                                                        (D. Colo.)
 Commander, Internal Affairs;
 RICHARD ROSENTHAL,
 Independent Monitor; JOHN
 HICKENLOOPER, Denver Mayor;
 JANE and JOHN DOE, Denver Police,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


      Darrick Alexander, a prisoner in the Colorado corrections system, was

arrested in 2007. In 2010, he filed suit under 42 U.S.C. § 1983, alleging that his



      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
constitutional rights were violated by the arresting officer and various

supervisors. This was his third § 1983 action based on this arrest. The two

previous suits were dismissed when Mr. Alexander failed to comply with the

court’s instructions.

      Mr. Alexander’s current filing was also unsuccessful. After alerting him to

deficiencies in his complaint and affording him the opportunity to amend, the

district court dismissed the claims against the supervisors as legally frivolous.

The district court reviewed the claims against the arresting officer separately. On

motion from the government — and after considering Mr. Alexander’s arguments

that his new § 1983 claim should either “relate back” to his original claim under

Fed. R. Civ. P. 15(c) or be subject to equitable tolling — the district court

dismissed these claims as barred by the applicable statute of limitations. Mr.

Alexander now appeals.

      Giving Mr. Alexander’s pro se pleadings the solicitous consideration due,

we agree with the district court’s conclusions. After being given an opportunity

to amend his complaint, Mr. Alexander failed to make any serious attempt to

show the type of “affirmative link” between the conduct of the supervisors and

the alleged constitutional violations that is required to support § 1983 liability.

See Dodds v. Richardson, 614 F.3d 1185, 1200-02 (10th Cir. 2010). As to the

claims against the arresting officer, actions brought under § 1983 are subject to

the statute of limitations of the forum state. Fogle v. Pierson, 435 F.3d 1252,

                                          -2-
1258 (10th Cir. 2006) (quoting Hardin v. Straub, 490 U.S. 536, 539 (1989)). In

Colorado, that period is two years. Id.; see also Colo. Rev. Stat. 13-80-102(1)

(2005). Mr. Alexander did file a complaint within two years of his arrest, but that

complaint was dismissed. And Mr. Alexander’s new suit cannot “relate back” to

a dismissed complaint. See Marsh v. Soares, 223 F.3d 1217, 1219 (10th Cir.

2000); Benge v. United States, 17 F.3d 1286, 1288 (10th Cir. 1994); Fed. R. Civ.

P. 15. Neither does Mr. Alexander give us reason to believe he is entitled to

equitable tolling. See Fogle, 435 F.3d at 1258 (“extraordinary circumstances”

required to justify equitable tolling).

      Accordingly, we agree with the district court’s analysis and affirm its

dismissal of Mr. Alexander’s complaint. While acknowledging Mr. Alexander’s

pro se status, we cannot read his appeal to contain a reasoned, non-frivolous

argument. His request to proceed in forma pauperis is therefore denied and he is

directed to pay any remaining filing fees forthwith.



                                          ENTERED FOR THE COURT


                                          Neil M. Gorsuch
                                          Circuit Judge




                                           -3-